DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive.
Any rejection not repeated is considered withdrawn in view of applicant’s amendments.
As to the arguments on page 9-11 directed towards claim 1,
Applicant argues that the prior art does not disclose a first surface of a die attach area is in a first plane and a first surface of a recessed region is in a second plane and the second plane are parallel to one another. Applicant argues that the combination of Elian et al. (Elian) (US 2013/0113475) in view of Tanaka (US 2007/0081301) would not yield the above claim feature because the combination of these references would cause the first and second plane to be orthogonal to one another.  The Examiner respectfully disagrees. Applicant’s interpretation requires that each of the first and second planes be parallel not just to each other but also to the first surface of each of die attach area and the recessed region.  However, applicant does not claim this feature.  A surface can be in a plane but not be parallel to that plane.  For example, when hitting a nail into a wall, it would be reasonable to state that the nail is in the wall and in 
As to the arguments on pages 11-14 directed towards claim 18,
Applicant argues that the prior art does not disclose a recessed region is a single continuous component and that the passive component is placed solely on the recess region.  Applicant argues that because pieces 18 and 19 are two separate non-continuous components, the recessed region is not disclosed to be a single continuous component.  The Examiner respectfully disagrees.  Applicant is not claiming that the elements or element that forms the recess are a single contiguous component, and instead applicant is claiming that the recessed region itself is a single contiguous component.  As such, what applicant is claiming is that the recessed region itself is a single contiguous component or element or feature, and the prior art can be said to reasonably define such a feature.  Even though the elements that form the recessed region may not be contiguous, a recessed region can be defined as was previously done such that the actual region itself is contiguous, and where only one region exists that is the recessed region.  
The above interpretation is reasonable and is consistent with applicant’s own disclosure.  Applicant’s disclosure shows a recessed region that is defined by two distinct elements and where at least one gap between these elements would exist as indicated by the arrows above and below 102b in the figure below.  As such, the region itself can be considered a single contiguous component even if it is formed by two non-contagious elements.

    PNG
    media_image1.png
    745
    845
    media_image1.png
    Greyscale

Lastly, applicant argues that the prior art does not disclose the claim feature of the passive component being placed solely on the recessed region. The Examiner respectfully disagrees because the passive component can be said to be solely on the recessed region because the region can be defined to include everything the passive component is immediately on.  Applicant does not limit how the region can be interpreted, and as such a region can be defined that includes a recess and anything else that the capacitor is located on.  Furthermore, the Examiner acknowledges that passive component 102b is shown to be in the recess as seen in applicant’s Figures 4,4A.  However, this passive element must have leads that connect it to the 
As to page 13 and the arguments directed towards claim 19,
Applicant argues that the prior art does not disclose a non-conductive mold has a top surface opposite a bottom surface and the bottom surface is in contact with the ferromagnetic mold and that a first plane is closer to the surface of the non-conductive mold than a second plane.  The Examiner respectfully disagrees.  In the combination, Elian discloses a non-conductive mold (4) that has a top surface and a bottom surface in contact with the ferromagnetic mold.  The die attach area is located above the passive components (6).  As such, if the first plane is defined to be limited to only being in the die attach area, and the second plane is defined to be limited to only being in the recessed region, then the combination of Elian in view of Tanaka must disclose this feature because the first plane will extend higher than the second plane, and thus be closer to the top surface of the non-conductive mold. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-3, 6, 7, 12, and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elian et al. (Elian) (US 2013/0113475) in view of Tanaka (US 2007/0081301).

    PNG
    media_image2.png
    731
    719
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    570
    811
    media_image3.png
    Greyscale

As to Claims 1, and 14,
Elian discloses A magnetic field sensor, comprising: a lead frame having a die attach area with a first surface and a second opposing surface (Figures 5B,6), (Paragraph [0028]), (see above figure and note the second opposing surface is the surface under the first surface in the above figure); a plurality of leads (elements (2) individually are leads); the first surface of the die attach area is in a first plane (see above figure), wherein the first surface of the die attach area is in a first plane (see above figure), a passive component (6) coupled to at least one of said plurality of leads and attached as a surface mounted device (Paragraph [0040]), wherein the passive component has a first surface and a second surface opposite the first end  (top surface and bottom surface in Figure 5B); a semiconductor die (3) having a first surface in which a magnetic field sensing element is disposed and a second opposing surface, wherein the second surface of the semiconductor die is attached to the die attach area of the lead frame at the first 
Elian does not disclose a lead frame having a recessed region with a first surface,  a passive component coupled to at least one of said plurality of leads and attached to the recessed region at the first surface of the recessed region, the first surface of the recessed region is in a second plane, wherein the first plane and the second plane are parallel to one another, wherein the second surface of the recessed region is closer to the ferromagnetic mold material than the first surface of the recessed region is to the ferromagnetic material.
Tanaka discloses a lead frame having a recessed region with a first surface (see above figure / note the recessed region first surface can also be the top of the horizontal surface for bent element 9), the first surface of the recessed region is in a second plane (see above figure / note that the second plane is a plane that goes through but remains in the passive component and is parallel to the arrow used to indicate the recess region), a passive component (12) coupled to at least one of said plurality of leads and attached to the recessed region at the first surface of the recessed region (Figure 14 / note either 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Elian to include a lead frame having a recessed region with a first surface,  a passive component coupled to at least one of said plurality of leads and attached to the recessed region at the first surface of the recessed region, the first surface of the recessed region is in a second plane, wherein the first plane and the second plane are parallel to one another, wherein the second surface of the recessed region is closer to the ferromagnetic mold material than the first surface of the recessed region is to the ferromagnetic material given the above disclosure and teaching of Tanaka in order to advantageously utilize a manufacturing technique of attaching a surface mounted device that lowers the cost of manufacturing (Paragraph [0064]), and one that increases the soldering strength and makes it possible to visually inspect the quality of the soldering easily and reliably (Paragraph [0008]), and to use a method of forming where the forming is easy and the weight is reduced (Paragraph [0008]).
(Note: Elian discloses all of the claim features but is silent as to how the passive components (6) are attached to the leads other than to state that they are surface mounted devices.  The middle portion of the surface is located closer to the magnet (ferromagnetic 
As to Claim 2,
Elian discloses the ferromagnetic mold material comprises a hard ferromagnetic material to form a bias magnet (Paragraphs [0020],[0043] / the particles forming the magnet are stated to be magnetizable and thus must be a hard ferromagnetic material).
As to Claim 3,
Elian discloses the hard ferromagnetic material is selected from the group consisting of a ferrite, a SmCo alloy, a NdFeB alloy, a thermoplastic polymer with hard magnetic particles, or a thermoset polymer with hard magnetic particles (Paragraph [0020]).
As to Claim 6,
Elian discloses the ferromagnetic mold material has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material (Figures 4B, 4C).
As to Claim 7,

As to Claim 12,
Elian discloses the passive component comprises a capacitor (Paragraph [0040]).
As to Claim 15,
Elian discloses the second surface of the die attach area is closer to the ferromagnetic mold material than the first surface of the die attach area is to the ferromagnetic mold material (Figures 5B,6 / note the second surface is below the first surface in a direction of the ferromagnetic mold material and thus must be closer to that material than the first surface is).
As to Claim 16,
Elian discloses wherein the non-conductive mold material further encloses the passive component (Figure 5B / note that because the non-conductive mold material encloses the entirety of the capacitors and the lead frame above the magnet, the combination must disclose this claim feature.)
As to Claim 17,
Elian in view of Tanaka discloses the second surface of the recessed region is closer to the ferromagnetic mold material than the second surface of the die attach area of the lead frame is to the ferromagnetic mold material (Figure 5B / note that in the combination, the recessed region near the middle of the capacitor must be closer to the ferromagnetic mold material than to the second surface of the die attach area as it is in between the die attach area and the ferromagnetic mold material).
As to Claim 18,

Elian does not disclose a lead frame having a recessed region with a first surface that is entirely planar, the first surface of the recessed region is in a second plane, wherein the first plane and the second plane are parallel to one another, a passive component having one bottom surface that is entirely planar, wherein the bottom surface of the 
Tanaka discloses a lead frame having a recessed region with a first surface that is entirely planar, (see above figure), a passive component (12) having one bottom surface that is entirely planar (see above figure), wherein the bottom surface of the passive component is attached to and is directly on the recessed region at the first surface of the recessed region (see above figure), (Paragraphs [0051],[0052]), the first surface of the recessed region is in a second plane (see above figure), the passive component is placed solely on the recessed region (see above figure).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Elian to include a lead frame having a recessed region with a first surface that is entirely planar, wherein the first plane and the second plane are parallel to one another, a passive component having one bottom surface that is entirely planar, wherein the bottom surface of the passive component is attached to and is directly on the recessed region at the first surface of the recessed region, wherein the first surface of the recessed region of the lead frame is closer to the ferromagnetic material than the first surface of the die attach area, the passive component is placed solely on the recessed region given the above disclosure and teaching of Tanaka in order to advantageously utilize a manufacturing technique of attaching a surface mounted device that lowers the cost of manufacturing (Paragraph [0064]), and one that increases the soldering strength and makes it possible to visually inspect the quality of the soldering easily and reliably (Paragraph [0008]), and to use a method of forming where the forming is easy and the weight is reduced (Paragraph [0008]).

As to Claim 19,
Elian discloses A magnetic field sensor, comprising: a lead frame having a die attach area with a first surface and a second opposing surface (Figures 5B,6), (Paragraph [0028]), (see above figure and note the second opposing surface is the surface under the first surface in the above figure);a plurality of leads (elements (2) individually are leads);  wherein the first surface of the die attach area is in a first plane (see above figure), a passive component (6) having a bottom surface, the passive component is coupled to at least one of the plurality of leads and attached as a surface mounted device (Paragraph [0040]), a semiconductor die (3) having a first surface in which a magnetic field sensing element is disposed and a second opposing surface, wherein the second surface of the semiconductor die is attached to the die attach area of the lead frame at the first surface of the die attach area (Figures 5B,6), (Paragraph [0040]); a non-conductive mold material (4) enclosing the die, the die attach area of the lead frame including the second surface 
Elian does not disclose a lead frame having a recessed region with a first surface,  wherein the recessed region is a single contiguous component, the first surface of the recessed region is in a second plane, wherein the first plane and the second plane are parallel to one another, the first plane is closer to the top surface of the non-conductive mold material than the second plane, a passive component attached to the recessed region at the first surface of the recess region, wherein the first surface of the recessed region of the lead frame is closer to the ferromagnetic material than the first surface of the die attach area.
Tanaka discloses a lead frame having a recessed region with a first surface (see above figure), wherein the recessed region is a single contiguous component and the first surface of the recessed region is in a second plane, (see above figure / note that either example 1 or 2 for the recessed region meet the single contigious component requirement), a passive component (12) attached to the recessed region at the first surface of the recess region (see above figure), (Paragraphs [0051],[0052]), the first surface of the recessed region is in a second plane (see above figure).

(Note: Elian discloses all of the claim features but is silent as to how the passive components (6) are attached to the leads other than to state that they are surface mounted devices.  The middle portion of the surface is located closer to the magnet (ferromagnetic material) than to the first surface of the die attach area.  The combination teaches in how the passive components can be connected as surface mount devices across leads, and the recess that the passive components will be located in must be closer to the magnet (ferromagnetic material) than the first surface of the die attach area because, in the combination, it will be located at the middle of the passive component.  The above combination also teaches in how, when the capacitors are connected in the manner shown in Tanaka, the first surface of the recessed region of the lead frame must be closer to the ferromagnetic material than the first surface of the die attach area).
s 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elian et al. (Elian) (US 2013/0113475) in view of Tanaka (US 2007/0081301) as applied to claim 1 above, and further in view of Stout (US 4,188,605).
As to Claims 4 and 5,
Elian in view of Tanaka does not disclose the ferromagnetic mold material is selected from the group consisting of a soft ferromagnetic mold material to form a concentrator, the soft ferromagnetic material includes at least one of NiFe, Ni, a Ni alloy, steel, or ferrite.
Stout discloses the ferromagnetic mold material is selected from the group consisting of  a soft ferromagnetic mold material to form a concentrator, the soft ferromagnetic material includes at least one of NiFe, Ni, a Ni alloy, steel, or ferrite, and that for as similar device that it’s known to use either a soft ferromagnetic material or a hard ferromagnetic material for the sensor (Column 3, Lines 63-68), (Column 4, Lines 1-54 / note the three different embodiments and where in the first embodiment the magnetically active material is for example a soft Ni alloy, and where in the third embodiment the magnetically active material uses a permanent magnet).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Elian in view of Tanaka to include the ferromagnetic mold material is selected from the group consisting of a soft ferromagnetic mold material to form a concentrator, the soft ferromagnetic material includes at least one of NiFe, Ni, a Ni alloy, steel, or ferrite as taught by Stout because these features have been demonstrated to be art recognized equivalent devices (MPEP 2144.06), and in order to advantageously be able to adapt the device for applications where a magnetic field is already generated and it is instead desired to form a flux concentrator near the sensor to increase the flux density of the magnetic field at the sensor to therefore increase the sensitivity of the sensor and reduce the influence of noise.
s 8, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elian et al. (Elian) (US 2013/0113475) in view of Tanaka (US 2007/0081301) as applied to claim 6 above, and further in view of Ausserlechner (US 2009/0140725).
As to Claims 8, 9, and 10,
Elian in view of Tanaka does not disclose the non-conductive mold material comprises a protrusion extending into the central region of the ferromagnetic mold material, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material, and wherein the ferromagnetic mold material covers the protrusion.
Ausserlechner discloses the non-conductive mold material (190) comprises a protrusion extending into the central region of the ferromagnetic mold material (162) (Figure 8), the protrusion extends from adjacent to the first end of the ferromagnetic mold material (top surface) to the second end (bottom surface) of the ferromagnetic mold material (Figure 78, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material, and wherein the ferromagnetic mold material covers the protrusion (Figure 8).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Elian in view of Tanaka to include the non-conductive mold material comprises a protrusion extending into the central region of the ferromagnetic mold material, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold .
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elian et al. (Elian) (US 2013/0113475) in view of Tanaka (US 2007/0081301) as applied to claim 6 above, and further in view of Zwijze et al. (Zwijze) (US 2012/0293165).
As to Claim 11,
Elian in view of Tanaka do not disclose a third mold material disposed in and secured to the central region of the ferromagnetic mold material, wherein the third mold material is comprised of a soft ferromagnetic material.
Zwijze discloses a third mold material disposed in and secured to the central region of the ferromagnetic mold material, wherein the third mold material is comprised of a soft ferromagnetic material (Figure 1a) and (Paragraph [0015]).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Elian in view of Tanaka to include a third mold material disposed in and secured to the central region of the ferromagnetic mold material, wherein the third mold material is comprised of a soft ferromagnetic material as taught by Zwijze in order to advantageously further enhance the magnetic field at the sensor and thus increase detection sensitivity, and in order to homogenize the field near the sensor and reduce the positioning precision needed of the sensor (Paragraph [0012] of Rettig et al. (Rettig) (US 2008/0116884), and to advantageously control the .
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elian et al. (Elian) (US 2013/0113475) in view of Tanaka (US 2007/0081301) as applied to claim 6 above, and further in view of Yamada (JP 2004294070).
Note: The paragraphs cited for Yamada come from the provided English machine translation of the reference.
As to Claim 13,
Elian in view of Tanaka does not disclose a securing mechanism between the non-conductive mold material and the ferromagnetic mold material.
Yamada discloses a securing mechanism between the non-conductive mold material and the ferromagnetic mold material (the hook portions that extend downward such as the ones on 4c to the right and left of the part that 4c is pointing to) (Figures 3 and 4).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Elian in view of Tanaka to include a securing mechanism between the non-conductive mold material and the ferromagnetic mold material as taught by Yamada in order to advantageously provide an additional securing means to ensure that the non-conductive mold material and the ferromagnetic mold material stay connected in the desired manner, and thus ensure that the ferromagnetic mold material is mechanically locked in place to the non-conductive mold material (Paragraph [0053] of Ausserlechner (US 2009/0140725) for example), which therefore minimizes movement which can create an undesirable change in the generated magnetic field at the sensor.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858